DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 07/25/22.  Claims 1-22 are still pending and have been considered below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  the most relevant prior art of record, Anderson et al., is directed to a technique for utilizing a graph representation of a data source to classify programs as malware or non-malware.
However, the prior art does not disclose processing reference source code segments that are considered critical to the integrity of a target computer program to derive tokens, respective offsets and generate a reference hash set comprising the hashes as keys and the respective lists of offsets as values; nor does it disclose similarly processing target source code to generate a target hash set, as further outlined in the claims.
Additionally, the prior art does not disclose comparing the reference hash set to the target hash set and making a decision about the integrity of the target computer program by assessing whether or not, or to what extent, the reference source code segment(s) is included in the target source code, as further outlined in the claims.
Therefore, the pending claims are allowed as the prior art of record does not disclose each and every limitation found in the claims; nor would it have been obvious to one of ordinary skill in the art to further modify the prior art to include all of the deficient features, as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD ZEE/Primary Examiner, Art Unit 2435